Action by the plaintiff wife to recover damages for personal injuries sustained while receiving a permanent hair wave treatment, and by the husband to recover for expenses and loss of services. Judgment for plaintiffs unanimously affirmed, with costs, pursuant to the provisions of section 106 of the Civil Practice Act. While we are of the opinion that the hospital record was improperly received in evidence, so far as objected to, still the error was not prejudicial to the defendants, as the matters objected to were well established by other and competent evidence. Present — Young, Hagarty, Carswell, Davis and Johnston, JJ.